DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 19 January 2021 in which claims 74-84, 88 and 91-92 were amended and claim 93 was added. 
This action is also in response to papers filed 17 February in which claims 74 and 77 were amended.  
This action is further in response to papers filed 19 February 2021 in which Terminal Disclaimers.
The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 23 November 2020 are withdrawn in view of the amendments and Terminal Disclaimers. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 74-93 are under prosecution.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 74-76, 79-87, 91-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linnarsson (2007/0287151, having priority to 60/555954, filed 25 March 2004) in view of Lindroos et al (Nucleic Acids Research, 2001, 29 (13): e69, 1-7).
	Regarding Claim 74, Linnarsson teaches a DNA array comprising a pluraity of DNA binding sites (e.g. Fig. 4, Fig. 6 and related text) and DNA (circularized template) randomly immobilized on the support, the support comprising capture oligos (RCA primer) for capture and immobilziation of the DNA via hybridization, the DNA molecules comprise a target sequence from a fragmented sample.   Linnarsson extends the primer hybridized to the DNA to produce multiple copies (tandem repeats) of the target at the binding site wherein the target is unknown and the sites do not contain the same target and the array does not contain beads (Example 1, ¶ 185-214), originally filed claims 1 
	However, Lindroos teaches the techniques as recommened by Linnarsson whereby oligonucleotides are spotted in quadruplicate onto arrayed functional groups (see Fig. 1 and related text) providing an array for large-scale sequencing reactions (Abstract).   One of ordinary skill would have reasonably utlized the spot-patterned arrays of Lindroos for immobilizing the primers of Linnarsson with a reasonable expectation of success based on the expressed suggestion of Linnarsson to utilize the immobilziation techniques of Lindroos.  The artisn would have been further motivated to do so for the expected benefit of faciliating large-scale sequencing as desired in the art (e.g. Lindroos).
	Regarding Claim 75, Linnarson teaches the DNA comprises a target sequence and adaptor, the adaptor anneals to the primer for DNA immobilization (e.g. ¶ 57, Example 1). 
	Regarding Claim 76, Linnarsson teaches the RCA primer is 54 bases in length (¶ 207) which is within the claimed range od 20-100.
	Regarding Claims 79-84, LInnarsson teaches the DNA molecules are produced by extension of the RCA primer and comprise cDNA or genomic sequences e.g. human (¶ 36-38, ¶ 120-123, ¶ 169).
	Regarding Claim 85, Linnarsson teaches RCA capture of the DNA molecule, prior to RCA extension, the molecule comprises one copy of the target.  It is noted that the open claim language “comprises” encompasses multiple copies.  Therefore the 
	Regarding Claims 86-87, Lindroos illustrates a rectilinear/grid pattern (Fig. 1).
	Regarding Claims 91-92, Linnarsson teaches a density of at least a million/mm2 (¶ 157, ¶ 164).
	Regarding Claim 93, Linnarsson teaches the array is prepared from a genomic DNA library (e.g. ¶ 169) thereby “representing” a genomic library as broadly defined by the claim.   Furthermore, the reference repeatedly states that the target sequences are genomic and/or human (e.g. ¶ 104, ¶ 120-123, ¶ 169).  Therefore one of ordianry skill would have reasonalby utlized human genomic sequences for the targets in the array of Linnarsson based on the target descriptions within the reference. 

		
 
	
Claims 74-88, 91-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linnarsson (2007/0287151, having priority to 60/555954, filed 25 March 2004) in view of Lindroos et al (Nucleic Acids Research, 2001, 29 (13): e69, 1-7) as applied to Claim 74 above and further in view of Steemers et al (2005/0181394, filed 7 December 2004).
	Regarding Claims 74-88, 91-93, Linnarsson and Lindroos teach the array of 
Claims 74-76, 79-87, 91-93 as discussed above. 
	Linnarson teaches the DNA comprises a target sequence and adaptor, the adaptor anneals to the primer for DNA immobilization (e.g. ¶ 57, Example 1) but does not teach two different adaptors as defined by Claims 77-78. 

Steemers teaches a similar array of capture sites comprising a capture probe wherein the capture probe directly captures the target using one or more adaptors for capture and/or priming (e.g. ¶ 147).  Steemers further teaches a preferred array uses two different adaptors at each end of the target whereby complexity of the resulting fragments can be regulated.
Therefore one of ordinary skill would have reasonably utilized the well-known adaptors of Steemers in the primer site of Linnarsson by for the expected benefit of regulating the complexity of the sample fragments as desired in the art. 
Regarding Claim 88, 91-92, Linnarsson teaches the array comprises up to 17 million templates (¶ 96) but does not specifically teach the templates are different. 
However, Steemers teaches the similar array comprises more than 1,000,000 per mm2 (¶ 268), at least 105 different target DNAs (¶ 196) e.g. human genomic DNA (¶ 25), each site comprising multiple copies of an informative sequence (¶ 264).
Steemers further teaches the probe density and number are selected based on desired applications or methods (e.g. ¶ 196).  Therefore one of ordinary skill would have reasonably used routine experimentation to design high-density probe arrays using the components of Linnarsson to thereby optimize the arrays for the intended methods as specifically taught by Steemers.



s 74-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linnarsson (2007/0287151, having priority to 60/555954, filed 25 March 2004) in view of Lindroos et al (Nucleic Acids Research, 2001, 29 (13): e69, 1-7), Steemers et al (2005/0181394, filed 7 December 2004) and Mirkin et al (2005/0272885, filed 19 July 2004).
Regarding Claims 74-93, Linnarsson, Lindroos and Steemers teach the array of Claims 74-88, 91-93 as discussed above.
Linnarsson teaches the probes are immobilized using well-known techniques (¶ 101) and Steemers teaches the probes are immobilized using spotting pins (¶ 257) but the references do not teach spot dimensions as defined by Claims 89-90. 
However, it was well-known in the art that spotting pin print arrayed spots of less than 100nm (¶ 110) as taught by Mirkin. 
Therefore it would have been obvious to the ordinary artisan that the pin-spotted probes regions of Steemers would have a dimension in the nanometer range based on the teachings of Mirkin.

Response to Arguments
Applicant’s arguments submitted 19 January 2021 are deemed moot in view of the amendments filed 17 February 2021 which further define the bonding between the DNA and capture oligonucleotide.   The amendments necessitated new grounds for rejection as discussed above.    It is maintained that the broadly claimed invention would have been obvious in view of the prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634